Citation Nr: 1332520	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-38 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a blood disorder, to include anemia.

2.  Entitlement to service connection for bovine spongiform encephalopathy (claimed as mad cow disease).

3.  Entitlement to an initial compensable rating for varicocele with oligospermia.

4.  Entitlement to an increased rating for right ankle degenerative osteoarthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for allergic rhinitis, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a January 2009 rating decision, the RO denied increased ratings for the right ankle disability and allergic rhinitis.  It also granted service connection for varicocele with oligospermia and assigned a noncompensable evaluation; and denied service connection for a low back disability, a bilateral knee disability, pes planus, anemia, a skin condition, lesions on the upper palate, and bovine spongiform encephalopathy.  

The Veteran's February 2009 notice of disagreement included varicocele with oligospermia, allergic rhinitis, pes planus, anemia, "knee", and "mad cow".  The Veteran noted arthritis, occupational health hazards, and anthrax injections.  

In September 2009 the RO issued a statement of the case including the following issues:  service connection for a low back disability, a bilateral knee disability, pes planus, anemia, lesions of the upper palate, and bovine spongiform encephalopathy; and the ratings for right ankle degenerative osteoarthritis, varicocele with oligospermia, and allergic rhinitis.

In his October 2009 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran included anemia, low sperm count, pes planus, allergic rhinitis, arthritis, bovine spongiform encephalopathy, and "depleted uranium".  

In a VA Form 9 submitted in August 2011, the Veteran included lesions of the soft palate.  Notably, he did not include this issue in his timely October 2009 substantive appeal.  He should be contacted and asked to clarify whether he wishes to pursue a petition to reopen this claim.

Finally, the Board notes that May 2012 rating decision granted service connection for bilateral pes planus.  As this constitutes a full grant of the benefit sought on appeal, the Board need not further address this issue.

The issue of entitlement to service connection for a blood disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On July 9, 2012, prior to the promulgation of a decision in the appeal, VA received notification from the appellant, through his authorized representative, that a withdrawal of the appeal is requested with respect to the issues of entitlement to service connection for bovine spongiform encephalopathy and higher ratings for right ankle degenerative osteoarthritis, allergic rhinitis, and varicocele with oligospermia.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeal with respect to the issues of entitlement to service connection for bovine spongiform encephalopathy and higher ratings for right ankle degenerative osteoarthritis, allergic rhinitis, and varicocele with oligospermia, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding those issues and it is dismissed.


ORDER

With respect to the issues of entitlement to service connection for bovine spongiform encephalopathy and higher ratings for right ankle degenerative osteoarthritis, allergic rhinitis, and varicocele with oligospermia, the appeal is dismissed.


REMAND

The Veteran seeks service connection for anemia.  Service treatment records include a November 1991 pathology report indicating that hematology was negative for sickle cell, but that a hemoglobin C disorder was detected.  The Veteran asserts that he continues to experience this disorder.  Because there is evidence of a blood disorder in service and the Veteran maintains that he continues to experience this disorder, the Board has concluded that a VA examination is warranted to determine the nature and etiology of any currently present blood disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician skilled in the diagnosis and treatment of blood disorders to determine the etiology of any currently present blood disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present blood disorders.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present blood disorder began in service or is related to any disease or injury in service. 

The complete rationale for all opinions expressed should be set forth in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 
2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the action above, review the examination and addendum reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


